Citation Nr: 1450210	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether there is new and material evidence to reopen a claim of service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1970 to September 1972. 

This matter comes before the Board of Veterans' Appeals on appeal from a February 2009 Department of Veteran Affairs Regional Office (RO) in Portland, Oregon. In that decision, the RO denied the claim because the evidence submitted was not new and material. 

In September 2014, the Veteran testified before the undersigned at a Board hearing. A copy of the transcript has been reviewed and is in the file. 

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. In March 2002, the RO denied entitlement to a claim of service connection hepatitis C; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance. 

2. Evidence submitted since the March 2002 RO decision raises a reasonable possibility of substantiating the service connection claim for hepatitis C. 


CONCLUSIONS OF LAW

1. The March 2002 RO decision denying a claim of service connection for hepatitis C is final. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

2. New and material evidence has been submitted to reopen the claim of entitlement to service connection for hepatitis C. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In a March 2002, the RO reviewed the Veteran's service treatment records and statements, September 2001 laboratory diagnosis of hepatitis C and July 2001 letter from Dr. J.N. (providing a positive nexus) and denied the claim of service connection for hepatitis C.  The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 5108. 

The Veteran sought to reopen his claim in January 2009; the claim for entitlement to service connection may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the file since March 2002 includes: a November 2008 letter from Dr. J.N. again providing a positive nexus opinion, a May 2012 VA examination report and June 2012 addendum explaining the reasons for a negative nexus opinion, lay statements from persons the Veteran served with, and the September 2014 Board hearing transcript. The lay statements provide a new fact (another person in their unit contracted hepatitis C and later died of the disease) that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material and the claim is reopened. 


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for hepatitis C is granted. 


REMAND

The 2012 VA examiner has not had the benefit of reviewing the 2014 lay statements added to the file. The file should be returned to the examiner for an updated opinion. 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Return the file to the 2012 VA examiner, or if this examiner is unavailable, send the file to a new examiner to review the file and to offer an updated opinion regarding the etiology of the hepatitis C with consideration of the 2014 lay statements from fellow veterans, which provides a new fact (another person in their unit contracted hepatitis C and later died of the disease). The opinion should be supported by citation to accurate facts and principles of medical science. 

2. Thereafter, readjudicate the claim. If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


